Citation Nr: 0002681
Decision Date: 02/03/00	Archive Date: 09/08/00

Citation Nr: 0002770	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  96-42 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation for 
post operative recurrent dislocation of the right (minor) 
shoulder. 

2.  Entitlement to an increased evaluation for post operative 
recurrent dislocation of the right (minor) shoulder, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Although a November 1998 Certification of Appeal (VA Form 8) 
describes the issue in terms of an increased rating, the June 
1996 rating decision effected a reduction in the veteran's 
right shoulder disability from 30 percent to 20 percent.  
Because the veteran had been seeking an increased rating when 
his rating was reduced, the Board finds that the appeal 
encompasses two separate issues as styled on the first page 
of this decision. 

This case was previously before the Board and was the subject 
of a February 3, 1999, decision.  However, by separate Board 
decision made simultaneously with the following decision, the 
Board ordered the February 3, 1999, decision vacated.  


REMAND

The most recent supplemental statement of the case was issued 
on September 11, 1998.  In November 1998, certain items of 
medical evidence were received at the RO from the veteran's 
representative.  The claims file was transferred to the Board 
on November 30, 1998, but the items of medical evidence which 
had already been received at the RO were apparently not yet 
associated with the claims file and were therefore not 
transferred to the Board.  

Evidence received by the agency of original jurisdiction 
prior to transfer of the records to the Board will be 
reviewed and a supplemental statement of the case will be 
furnished to the veteran and his representative unless the 
evidence duplicates evidence of record which has already been 
addressed in a supplemental statement of the case or is 
otherwise not relevant.  38 C.F.R. § 19.37(a) (1999).

The evidence received in November 1998, but prior to the 
November 30, 1998, transfer of the claims file to the Board, 
includes copies of medical records dated in October and 
November 1998 showing treatment for the veteran's right 
shoulder disability.  Such evidence is clearly relevant.  
Moreover, as no supplemental statement of the case had been 
issued since September 11, 1998, it is also clear that the 
October and November 1998 medical records had not been 
considered and addressed in a previous supplemental statement 
of the case.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Any VA medical records (not already 
of record) documenting additional 
examinations/treatment for the veteran's 
right shoulder disability should be 
associated with the claims file.

2.  The RO should then review all items 
of evidence received since the September 
11, 1998, supplemental statement of the 
case, including but not limited to the 
October and November 1998 private medical 
records, and determine whether a basis 
exists for granting either or both issues 
on appeal.  The RO should then furnish 
the veteran and his representative with a 
supplemental statement of the case 
addressing both issues.  After they are 
afforded an appropriate opportunity to 
respond, the case should be returned to 
the Board for appellate review.  

The purpose of this remand is to ensure compliance with VA 
regulations and to afford the veteran due process of law.  
The Board intimates no opinions as to the eventual 
determinations to be made.   The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





Citation Nr: 9903096	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-42 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation for 
post operative recurrent dislocation of the right (minor) 
shoulder.

2.  Entitlement to an increased evaluation for post operative 
recurrent dislocation of the right (minor) shoulder, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which effected a reduction in the 
disability rating assigned for the veteran's service-
connected right shoulder disability, effective from September 
1, 1996.  Prior to that rating, the veteran had sought an 
increased evaluation for his disability.  A notice of 
disagreement as to the June 1996 rating was received in July 
1996.  In that communication, the veteran objected to the 
rating reduction and again alleged that his disability was 
worse than when he was receiving a 30 percent evaluation.  
Later that same month, the RO furnished the veteran and his 
representative with a statement of the case which styled the 
issue as an increased rating issue.  A substantive appeal was 
received in that same month.  

In various supplemental statements of the case and on a 
November 1998 Certification of Appeal (VA Form 8), the issue 
was routinely described in terms of entitlement to increased 
rating.  However, the United States Court of Veterans' 
Appeals (Court) has held that a claim stemming from a rating 
reduction action is a claim for restoration of the prior 
rating, not a claim for an increased rating.  Peyton v. 
Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 
Vet. App. 277, 280 (1992).  This distinction is significant 
for purposes of the present case in view of the fact that 
both restoration of a 30 percent evaluation and an increased 
evaluation are sought.  The rating, notice of disagreement 
and statement of the case effectively embrace both issues, as 
does the substantive appeal.  Hence, both issues remain in 
appellate status.


FINDINGS OF FACT

1.  By rating decision in January 1970, service connection 
was established for right shoulder disability, and a 
noncompensable rating was assigned.

2.  By rating decision in June 1983, the veteran's right 
shoulder disability was described for rating purposes as a 
recurrent dislocation and surgical repair of the right 
shoulder, major, and a 30 percent disability evaluation 
assigned effective May 1, 1983.

3.  By rating decision in February 1996, the RO proposed a 
reduction in the evaluation for the veteran's right shoulder 
disability from 30 percent to 20 percent on the basis that it 
was incorrectly rated as a major extremity when the veteran 
was in fact left handed; this proposed reduction was effected 
by rating decision in June 1996, and a 20 percent rating was 
assigned, effective September 1, 1996.

4.  The prior evaluation of the veteran's right shoulder as a 
major extremity was clearly and unmistakably erroneous.

5.  The veteran's service-connected post operative recurrent 
dislocation of the right (minor) shoulder is manifested by 
subjective complaints of pain with limitation of motion no 
greater than to midway between side and shoulder level, and 
no additional functional loss due to pain, fatigue, weakness 
and upon flare-ups. 


CONCLUSIONS OF LAW

1.  The requirements for reduction to a 20 percent schedular 
disability evaluation for the veteran's post operative 
recurrent dislocation of the right (minor) shoulder have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.105, 4.124a, Diagnostic Codes 5201, 5202 (1998).

2.  The schedular criteria for rating in excess of 20 percent 
for post operative recurrent dislocation of the right (minor) 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. §§ 4.7, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5201, 5202 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records and numerous VA 
examinations show that the veteran is left handed, a fact not 
disputed by the veteran.  The veteran sustained an injury to 
his right shoulder in service, and service connection was 
established (noncompensable) for recurrent dislocation of the 
right shoulder by a rating action of January 1970.  After 
corrective surgery, in June 1983 rating, the right shoulder 
was evaluated as major extremity and assigned a 30 percent 
evaluation.  In this case the evidence clearly and 
unmistakably demonstrates that evaluation of the right 
shoulder as a major extremity was erroneous.

The 30 percent evaluation remained in effect over the years, 
during which time the veteran sought increased evaluations on 
numerous occasions, primarily predicated on complaints of 
pain vis-à-vis the service connected right shoulder.  In 
February 1996, the RO, upon discovery that the veteran had 
been erroneously afforded greater benefits than that to which 
he was entitled by virtue of the fact that his right (minor) 
shoulder had been evaluated as a major extremity, a proposed 
reduction was issued.

From the perspective of the claim for increased evaluation, 
under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbation's 
proportionate" with the severity of the disability.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  
However, when entitlement to compensation has been 
established and an increase in disability rating is the 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

As regards the shoulder joints, the factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  The considerations include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-bearing.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  

Private X-rays taken in November 1995 showed minimal 
degenerative arthritis.  An evaluation dated in December 1995 
from Michael S. Fitzsimmons, M.D. reported that the veteran 
complained of occasional pain, particularly in cold weather 
or if he has overused it to any degree.  On examination, 
there was full range of motion of the shoulder with some 
minimal complaints of subacromial and lateral pain.  

On VA examination of January 1996, the right shoulder could 
abduct to 160 degrees with forward flexion to 120 degrees.  
Internal and external rotation was to 75 degrees.  The 
absence of swelling or deformity was noted.  Right shoulder 
muscle strength was good, with adequate grip.  VA X-rays 
failed to show any arthritic change.

Shortly after being informed of the proposed reduction, the 
veteran's physician reported that the veteran's shoulder has 
not improved.  "If anything, it had worsened."  Also 
included was a report from an orthopedic surgeon from March 
1996 which reported the veteran's living with "pain and 
discomfort . . . secondary degenerative changes."  

At his personal hearing in May 1996, the veteran conceded 
that, while his shoulder had not dislocated for many years, 
he felt that is was loose and the operation might not hold 
forever.  The veteran also reported that he worked as a crane 
operator but was unable to perform all of the tasks required.  
He felt that there was no reason that he shouldn't be working 
and thought he was being passed over because of his 
disability.  Although range of motion was near normal, he 
complained of pain and spasms in the right shoulder and being 
unable to do overhead work.  He also complained of weather 
related flare-ups.  

An August 1996 private MRI reported findings which involve 
the supraspinatus tendon suggesting at least a partial 
thickness or intrasubstance tear which may be chronic in 
nature.  An August 1996 private treatment record reflects the 
veteran's condition stable and unchanged in the previous 6 
months.  He had forward flexion to 100 degrees and abduction 
to 90 degrees.  It was reported that the veteran had some 
degree of impingement and underlying degenerative arthritis 
subsequent to the old trauma to his glenohumeral joint.

A January 1997 report from B.T. Jagdale, M.D., reported that 
an impingement test from December 1996 was positive and any 
movement caused severe discomfort for the veteran.  It was 
reported that he could not rotate externally beyond 60 
degrees.

The veteran was afforded another hearing in January 1997.  He 
complained of shooting pain in his right arm along with 
numbness in his right hand.  

Also in January 1997, the veteran was afforded another VA 
examination.  The veteran complained of a shooting pain in 
the right arm and aching at night unrelated to activity.  He 
had recently undergone a repair to an Achilles' tendon; he 
was walking with crutches, nonweight bearing.  He complained 
that his right shoulder was sometimes loose and aching.  
Objectively, there was no swelling or deformity.  Anterior 
tenderness was reported without atrophy.  No arthritis or 
other abnormality was revealed on X-ray.  Abduction was to 
110 degrees, external rotation to 40 degrees, internal 
rotation to 75 degrees.  He complained of pain on motion.  
Grip strength was 100 pounds on the left and 40 on the right.  
There was normal nerve conduction and normal EMG of the right 
upper extremity.  The examiner commented that the upper 
extremities were negative for neurological deficit.  The 
examiner concluded that there was no objective evidence of 
pain on motion, that the right shoulder was fully functional 
and there was no reason for flare-up and limitation of 
motion.  

A June 1997 radiological study of the right shoulder at Mercy 
Memorial Hospital  was interpreted as showing minimal 
degenerative arthritis with postoperative changes in the 
proximal right humerus, unchanged as compared to study in 
1995.

A September 1997 report from Lane Scheiber, M.D. reported a 
physical examination and flexion of the right shoulder to 140 
degrees, abduction to 150 degrees and that the veteran could 
internally rotate his thumb to his buttocks.  Significant 
crepitus, consistent with degenerative changes in the 
shoulder, was noted.  

A VA Outpatient treatment record dated in September1998 show 
complaints of pain and abduction to 70 degrees and forward 
flexion to 120 degrees.  

The following regulatory criteria are applicable to the 
veteran's claim pursuant to 38 C.F.R. § 4.71a:

At this point the Board observes that normal range of motion 
in a shoulder joint is set forth by regulation as forward 
elevation (flexion) from 0 to 180 degrees, abduction from 0 
to 180 degrees, external rotation from 0 to 90 degrees, and 
internal rotation from 0 to 90 degrees. 38 C.F.R. § 4.71, 
Plate I.

The veteran has urged special attention and consideration of 
arthritis and pain.  Pursuant to Diagnostic Code 5010, 
arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as arthritis, degenerative pursuant to 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
In this case Diagnostic Code 5201 constitutes an appropriate 
code contemplating limitation of motion.  Diagnostic Code 
5201 provides that with limitation of motion to 25 degrees 
from side; rate as 40 percent disabling in the major 
extremity and 30 percent disabling in the minor extremity.  
Where such motion is limited midway between side and shoulder 
level; rate as 30 percent disabling in the major extremity 
and as 20 percent disabling in the minor extremity.  At 
shoulder level, rate as 20 percent disabling in the major or 
minor extremity.  

After reviewing the evidence, the Board is unable to find any 
clinical findings showing such limitation of motion to 
warrant a rating in excess of 20 percent under this 
Diagnostic Code.  It appears from the medical record that the 
veteran is able to move his right upper extremity midway 
between side and shoulder level.  After reviewing the 
clinical findings of record, the Board finds that no clinical 
findings to date support a limitation of motion of the minor 
shoulder to more than a 20 percent evaluation.  Thus, under 
Diagnostic Code 5201, the veteran would not be entitled to a 
higher rating than the 20 percent currently in effect.

The veteran has registered complaints of pain over the years 
in the context of a number of claims for increased 
evaluations that predate the present claim.  There is no 
indication that his pain has become more severe than it was 
previously.  In fact, the most recent VA examination did not 
record any objective evidence of pain manifested by wincing, 
or indications of pain on pressure, manipulation or motion.  
Although the pain attested to by the veteran can be an 
important factor in evaluating a given disability, 38 C.F.R. 
§ 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995), some 
functional loss supported by adequate pathology must be 
apparent.  38 C.F.R. § 4.40.  In this case, there is no 
functional loss attributable to pain beyond that evidenced by 
clinical testing.  Significantly, the examiner who conducted 
the VA examination in January 1997 commented that the right 
shoulder was fully functional and there was no reason for 
flare-ups and limitation of motion.  

The Board has considered the pertinent provisions of 38 
C.F.R. §§ 4.40, 4.45, taking into consideration the objective 
findings as well as the subjective statements of the veteran.  
The Board does not doubt that the veteran suffers pain as 
documented throughout the medical record, and the Board also 
notes a loss of grip strength as well as evidence of 
degenerative changes.  However, it would appear that the 
current 20 percent rating for a minor extremity fully 
contemplates the effects of such pain and loss of strength.  
In fact, the record seems to suggest that the limitation of 
motion demonstrated clinically is basically due to such pain.  
There is nothing to suggest any additional functional loss 
due to pain. 

The Board also has considered rating the veteran's disability 
under Diagnostic Code 5202, other impairment of the Humerus.  
Under this Diagnostic Code, loss of head of (flail shoulder) 
would be rated as 80 percent disabling with involvement of 
the major extremity and 70 percent disabling if in the minor 
extremity.  Nonunion of (false flail joint) would be 
evaluated as 60 percent disabling in the major extremity and 
50 percent disabling in the minor extremity.  Fibrous union 
would be evaluated as 50 percent disabling in the major 
extremity and 40 percent disabling in the minor extremity.  
Recurrent dislocation of at scapulohumeral joint with 
frequent episodes and guarding of all arm movements would be 
rated as 30 percent disabling in the major extremity and 20 
percent in the minor extremity.  Malunion of with marked 
deformity; rate as 30 percent disabling in the major 
extremity and 20 percent in the minor extremity.  Malunion of 
with moderate deformity; rate as 20 percent disabling in the 
major or minor extremity.  The veteran's disability picture 
does not approximate a level of severity approaching any 
higher than a 20 percent evaluation under this Diagnostic 
Code.  

Diagnostic Code 5200 provides for evaluation of Ankylosis.  
However, there is no evidence of ankylosis of the humerus and 
scapula or that they move as one piece.  Thus, it is 
inappropriate to rate the veteran under this Diagnostic Code.  
Likewise, Diagnostic Code 5203 for an impairment of the 
clavicle or scapula would be inappropriate.

Review of the claims file also reveals that the veteran was 
timely notified of the proposed reduction and given the 
opportunity to submit additional evidence and request a 
predetermination hearing pursuant to 38 C.F.R. § 3.105.  
Moreover, the Board notes that although the 30 percent rating 
had been in effect for at least five years, the provisions of 
38 C.F.R. § 3.344(a) and (b), which relate to the adequacy of 
VA examinations preceding rating reductions when compared 
with the evidence before rating boards when the higher rating 
was established, are of no bearing upon the proposed 
reduction at issue inasmuch as the reduction was not 
predicated upon production of medical evidence demonstrating 
an improvement in a disability.  See 38 C.F.R. § 3.344 (a).  
Instead, it was based upon the discovery that a minor 
shoulder was clearly and unmistakably rated as though it was 
a major shoulder when in fact it was the veteran's minor 
shoulder.  Under the circumstances, the reduction was proper.  

There is no competent evidence of record which indicates that 
the veteran's right shoulder has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

